        Case: 3:19-cv-00795-jdp Document #: 18 Filed: 06/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CYNTHIA MARTIN,

        Plaintiff,
                                                         Case No. 19-cv-795-jdp
   v.

ANDREW M. SAUL,
Commissioner of Social Security,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul against plaintiff Cynthia Martin affirming the

Commissioner’s decision denying plaintiff's application for disability benefits and

supplemental security income.




        s/ R. Swanson, Deputy Clerk                             6/2/2020
        Peter Oppeneer, Clerk of Court                             Date
